           Case 2:19-cv-00729-JCM-EJY Document 38 Filed 12/30/19 Page 1 of 3




     Jeremy Branch – Bar #303240
 1   The Law Offices of Jeffrey Lohman, P.C.
     4740 Green River Road, Suite 310
 2   Corona, CA 92880
     Tel. (866) 329-9217 ext. 1009
 3
     Fax: (657) 246-1312
 4   Email: jeremyb@jlohman.com
     Attorney for Plaintiff
 5

 6
                                   UNITED STATES DISTRICT COURT
 7                                      DISTRICT OF NEVADA
 8   DWANE BUNBURY,                                 )
                                                    ) Case No.: 2:19-cv-00729-JCM-GWF
 9                 Plaintiffs,                      )
                                                    )
10          v.                                      )
                                                    ) NOTICE OF SETTLEMENT
11                                                  )
                                                    )
12   USAA SAVINGS BANK,                             )
                                                    )
13                 Defendant.                       )
14

15                                     NOTICE OF SETTLEMENT

16          Plaintiff DWANE BUNBURY notifies this Court that Plaintiff and Defendant USAA

17   SAVINGS BANK, have resolved all claims between them in this matter and are in the process of
18
     completing the final settlement documents and filing the appropriate dismissal pleadings. The
19
     parties request that the Court retain jurisdiction for sixty (30) days for any matters related to
20
     completing and/or enforcing the settlement and stay all remaining discovery deadlines.
21
                                 Respectfully submitted the 30th day of December 2019.
22

23                                                     By: /s/ Jeremy E. Branch
                                                         Jeremy E. Branch – Bar #303240
24                                                       The Law Offices of Jeffrey Lohman, P.C.
                                                         4740 Green River Road, Suite 310
25


                                                    -1-
                                         NOTICE OF SETTLEMENT
     Case 2:19-cv-00729-JCM-EJY Document 38 Filed 12/30/19 Page 2 of 3




                                         Corona, CA 92880
 1                                       Tel. (866) 329-9217 ext. 1009
                                         Fax: (657) 246-1312
 2                                       Email: jeremyb@jlohman.com
                                         Attorney for Plaintiff, DWANE BUNBURY
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                                   -2-
                          NOTICE OF SETTLEMENT
           Case 2:19-cv-00729-JCM-EJY Document 38 Filed 12/30/19 Page 3 of 3




 1                                 CERTIFICATE OF SERVICE

 2          I certify that on December 30, 2019 I filed Plaintiff DWANE BUNBURY’s Notice of

 3   Settlement using the CM/ECF system, which will provide notice to the following:

 4
     David M. Krueger
 5   BENESCH, FRIEDLANDER, COPLAN & ARONOFF LLP
     200 Public Square, Suite 2300
 6
     Cleveland, OH 44114
 7   216-363-4500
     Fax: 216-363-4588
 8   Email: dkrueger@beneschlaw.com

 9   Nora K. Cook
     BENESCH, FRIEDLANDER, COPLAN & ARONOFF LLP
10   200 Public Square, Suite 2300
     Cleveland, OH 44114
11   216-363-4500
     Fax: 216-363-4588
12
     Email: NCook@beneschlaw.com
13
     Priscilla L. O’Briant
14   LEWIS BRISBOIS BISGAARD & SMITH LLP
     6385 S. Rainbow Boulevard, Suite 600
15   Las Vegas, Nevada 89118
     Tel. 702-893-3383
16   Fax 702-893-3789
     Email: priscilla.obriant@lewisbrisbois.com
17

18

19

20                                                  By: Jeremy E.Branch
                                                    Jeremy E. Branch
21                                                  Pro Hac Vice
                                                    LAW OFFICE OF JEFFREY LOHMAN, P.C.
22                                                  4740 Green River Rd., Suite 310
                                                    Corona, CA 92880
23                                                  Tel. (866) 329-9217 ext. 1009
                                                    Fax: (657) 246-1312
24                                                  Email: jeremyb@jlohman.com
                                                    Attorney for Plaintiff, DWANE BUNBURY
25


                                                 -3-
                                     NOTICE OF SETTLEMENT
